DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-9 and 16-19 and rejected on the ground of nonstatutory double patenting as being unpatentable over claims  U.S. Patent No. 10,857,447 .  Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in the current application is encompassed with the patent claims in U.S. Patent No. 10,857,447 .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 16- 18are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 5355541 (“Rutter et al.”).

	Regarding Claim 16 and 17, Zanetti et al. discloses ( see Figs. 1-4)  Claim 16- a device capable support pool cubes on a table the device comprising:
a housing(11, 15) including a top wall (around 15]) and a side wall, the side wall defining a set of four circumferentially spaced-apart openings (5c), each opening being alignable with a different one of the corners and having a width and height greater than the second diameter;
wherein the dimensions, position, and shape of the openings are selected such that when the proximal end of each pool cue is positioned in a different corner of the pool table and the corresponding distal end of each pool cue is inserted through a different one of the one of the four openings in the housing, the housing will be supported directly over the center of the pool table (the housing is capable of supporting cues over the table); Claim 17-wherein:the housing ( via 15) has the shape of a truncated dome; and the side wall is curved and includes a circular bottom edge (best seen un Figs. 3-4); Claim 18-  the top wall (Areond 15)has an exterior side and an interior side; and the housing further comprises a hemispherical indentation ( in the middle capable of supporting a ball) formed in exterior side of the top wall, and configured to receive and support a pool ball
 
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No.: 6505747 (“Robertson”).

Regarding Claim Robertsondiscloses an apparatus for displaying and supporting capable of supporting a pool cue, the apparatus comprising:
 a housing (10)having the shape of a truncated shape, the housing including a top wall including an exterior side having a center, and an interior side having a center, and a curved side wall including an exterior side, an interior side, and a circular bottom edge (24);
 a set of four circumferentially spaced-apart openings (22) extending through the exterior and interior sides of the curved side wall, each opening being alignable with a different one of the corners and having a width and height greater than the second diameter; wherein the dimensions, position, and shape of the openings are selected such that when the proximal end of each pool cue is positioned in a different corner of the pool table and the corresponding distal end of each pool cue is inserted through a different one of the one of the four openings in the housing, the housing will be supported directly over the center of the pool table; Claim 2-  wherein the housing further comprises a hemispherical indentation formed in the center of the exterior side of the top wall, and configured to receive and support a pool ball; Claim 7- wherein the dimensions of each opening (22) are sufficient to allow the opening to receive and retain the distal end of one of the pool cues when the apparatus is positioned over the center of the table and the proximal end of the pool cue is positioned in a corner of the pool table, for various standard sizes of pool tables; CLAIM 8- wherein each opening (22) is oval; Claim 9- wherein each opening (22) has a width and a length, wherein the width of the opening is greater than the second diameter, and the length of the opening is at least one and a half times the width of the opening.

.
Allowable Subject Matter
Claims 10-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see e.g., D308610 (“Ianni”)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/